   Case 1:18-cr-00270-LO Document 41 Filed 12/06/19 Page 1 of 5 PageID# 192




                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            EASTERN DISTRICT OF VIRGINIA


                                        Alexandria Division

 UNITED STATES OF AMERICA

        V.

                                                    Case No. l:18-CR-270
 EDWIN ANYAOKU,
 a.k.a. "Mark,"
                                                                                  Fi: L.D
                                                                             IN OFr.i: CPnnT _
                  Defendant.                                                                 -|



                                                                     , , OEC 6
                                  STATEMENT OF FACTS


       The United States and the defendant, Edwin Anyaoku, agre^eiKat the following facts are
trtie and correct, and that had this matter proceeded to trial, the United States would have proven

them beyond a reasonable doubt with admissible and credible evidence:

       1.      From in and around 2017 through in and around June 2018, within the jurisdiction

ofthe Eastern District of Virginia, in South Africa, and elsewhere, the defendant, Edwin Anyaoku,

a.k.a. "Mark," did unlawfully, knowingly and intentionally combine, conspire, confederate and

agree with others, known and unknown,to unlawfully, knowingly and intentionally distribute one

kilogram or more ofa mixture and substance containing a detectable amount of heroin, a Schedule

I controlled substance, knowing or intending or having reasonable cause to believe it would be

imported into the United States, in violation ofTitle 21, United States Code, Sections 963,960(a),
and 959(a).

       2.      During the course and in furtherance of the conspiracy, the defendant was

personally involved in the distribution of, or it was reasonably foreseeable to the defendant that
his co-conspirators distributed in furtherance of the conspiracy, at least 30 kilograms but less than

90 kilograms of a mixture and substance containing a delectable amount of heroin.
Case 1:18-cr-00270-LO Document 41 Filed 12/06/19 Page 2 of 5 PageID# 193
Case 1:18-cr-00270-LO Document 41 Filed 12/06/19 Page 3 of 5 PageID# 194
Case 1:18-cr-00270-LO Document 41 Filed 12/06/19 Page 4 of 5 PageID# 195
Case 1:18-cr-00270-LO Document 41 Filed 12/06/19 Page 5 of 5 PageID# 196
